Exhibit 10.5

nStor Technologies, Inc.

July 31, 2004

Cenvill Recreation, Inc.
1601 Forum Place
Suite 500
West Palm Beach, Florida 33417
Attn:  Mark F. Levy

Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated April 20, 2004, in the amount of $1,500,000 (the “Note”), payable by nStor
Technologies, Inc. to Cenvill Recreation, Inc., copies of which are attached
hereto. 

1)         The maturity date of the Note is hereby extended from July 31, 2004
to October 31, 2004 (“Maturity”).

2)         Accrued and unpaid interest on the Note through July 31, 2004 in the
amount of $24,151 is hereby added to the $1,500,000 principal amount of the Note
so that as of the date hereof, the principal amount of the Note has been
increased to $1,524,151 (the “New principal Amount”).  Interest at the rate of
eight percent (8%) per annum will accrue on the unpaid New Principal Amount and
be payable at Maturity.

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                                               
Cenvill Recreation, Inc.


/s/ Jack
Jaiven                                                                         
Agreed By: /s/ Mark F. Levy
Jack
Jaiven                                                                              
Mark F. Levy
Vice President and Treasurer                                                   
Vice President and Secretary

JJ/tw

1601 Forum Place * Suite 500 * West Palm Beach * Florida * 33401
(561) 640-3105 * fax (561) 640-3160